— Determination *1235unanimously modified on the law and as modified confirmed and matter remitted to respondent Superintendent for further proceedings, in accordance with the following Memorandum: The determination is modified by annulling the determination following the second hearing that petitioner was guilty of inciting conduct involving the threat of violence and by annulling that part of the determination following the first hearing that petitioner was guilty of violating the Penal Law by committing arson. The misbehavior reports do not provide substantial evidence supporting those findings because they do not show that the correction officers who signed them had personal knowledge of the facts recited in the reports. The penalties imposed are vacated and the matter is remitted to respondent Superintendent to determine the appropriate penalty on the remaining charges. (Article 78 Proceeding Transferred by Order of Supreme Court, Erie County, Notaro, J.) Present — Callahan, A. P. J., Doerr, Boomer, Balio and Law-ton, JJ.